 



Exhibit 10.12
AMENDMENT TO CHANGE IN CONTROL AGREEMENT
     WHEREAS, Allegheny Energy Service Corporation (the “Company”) and David M.
Feinberg (the “Employee”) previously entered into a Change in Control Agreement,
originally effective as of October 18, 2006 (the “Agreement”).
     WHEREAS, effective as of November 1, 2007, the parties desire to amend the
Agreement to comply with certain changes in applicable law.
     NOW, THEREFORE, in consideration of the covenants contained herein, and for
other good and valuable consideration, the parties hereto agree as follows:
 
 1. Section 7(e) shall be amended and restated in its entirety to read as
follows:
     ”(e) The Company shall be entitled to withhold from payments due hereunder
any required federal, state or local withholding or other taxes. To the extent
that any amounts payable to the Employee under the Agreement hereof are subject
to Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”), any requirements under the Agreement that such amounts be paid promptly
shall not apply and instead such amounts shall be paid in a lump sum as of the
date six months after the Termination Date. The Agreement shall be interpreted
to avoid any penalty sanctions under Section 409A of the Code. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under Section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. For purposes of Section 409A of the Code, each payment made
under the Agreement shall be treated as a separate payment and any payment to be
made upon a termination of employment under the Agreement may only be made if
such termination of employment constitutes a “separation from service” as
determined under Section 409A of the Code and its corresponding regulations and
related guidance. All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in the Agreement), (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.”
          IN WITNESS WHEREOF, each of the parties has executed this Amendment,
in the case of the Company by its duly authorized officer, as of the date set
forth above.
 

 



--------------------------------------------------------------------------------



 



     
Allegheny Energy Service Corporation
   
 
   
/s/ Paul J. Evanson
   
 
   
Name: Paul J. Evanson
   
Title: Chairman & Chief Executive Officer
   
 
   
/s/ David M. Feinberg 
   
 
   
David M. Feinberg  
   

 